Citation Nr: 0413385	
Decision Date: 05/26/04    Archive Date: 06/02/04	

DOCKET NO.  99-04 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for bronchial asthma. 

3.  Entitlement to an increased evaluation for lumbar 
arthritis with disc disease, currently evaluated at 40 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefits sought on 
appeal.  (The veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida.)  The veteran who had active service from November 
1981 to May 1989, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  With respect 
to the veteran's claim for service connection for a cervical 
spine disorder, the Board observes that in a statement from 
the veteran dated in April 1998, he indicated that he 
received chiropractic treatment for his cervical and lumbar 
spine prior to his separation from service.  In this regard, 
the Board notes that on a report of a medical examination 
performed in March 1989 during service the veteran reported 
that he was under chiropractic care.  It does not appear that 
the RO obtained the records the veteran referred to in the 
April 1998 statement.  Such records are relevant and 
potentially probative to the veteran's claim for service 
connection for a cervical spine disorder.  As such, these 
records should be obtained.

The Board also notes that the veteran has not been afforded a 
VA examination in order to determine the etiology of any 
cervical spine disorder that may be present.  In this regard, 
the veteran has contended that his cervical spine disorder is 
either directly related to service, or in the alternative, is 
related to the service-connected lumbar spine disability.  
The Board believes that an opinion as to the etiology of the 
veteran's cervical spine disability would be helpful.

With respect to the veteran's claim for service connection 
for asthma, the Board notes that the veteran has not been 
afforded an examination in order to determine the etiology of 
any asthma that may be present.  In this regard, the Board 
observes that a service medical records dated in October 1988 
shows the veteran was seen with complaints of asthma of four 
days' duration.  Following examination the assessment was of 
a probable reactive airway to cold and the examiner doubted 
that asthma was present.  A question of cold-induced 
bronchial spasm was noted and the veteran was tried on 
medication.  At the time of a physical examination performed 
in March 1989 the veteran indicated that he did have asthma 
on the Report of Medical History portion of the examination.  
The Board is of the opinion that a VA examination would help 
clarify the nature and etiology of any bronchial asthma that 
may be present and any relationship to service.

Lastly, the Board notes that an April 1998 denied an 
increased evaluation for the veteran's back disability.  The 
veteran expressed disagreement with that decision in June 
1998, but this matter has not been addressed by the RO in a 
Statement of the Case.  In the past, the Board has referred 
such matters back to the RO for appropriate action.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that the proper action is to remand the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) ("thus, the next step 
was for the RO to issue an SOC on the denial of the [ ] 
claim, and the Board should have remanded that issue to the 
RO, not referred it there, for issuance of that SOC.")  As 
such, the issue of entitlement to an increased evaluation for 
the veteran's lumbar spine disability is being returned to 
the RO issuance of a Statement of the Case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification and assistance requirements 
of the Veterans Claims Assistance Act of 
2000 continue to be satisfied.  The 
veteran and his representative should be 
notified that if there is any other 
evidence or information that they think 
will support the veteran's claim to 
inform the RO, and that if they have any 
evidence in their possession that 
pertains to the veteran's claims to send 
it to the RO.

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records of chiropractic 
treatment the veteran received from Dr. 
Anderson at the Luldom Chiropractic 
Clinic and Dr. Kramier of the Kramier 
Chiropractic Clinic.

3.  The veteran should be afforded an 
examination of his cervical spine in 
order to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including a service medical record dated 
in January 1988 when the veteran was seen 
for complaints of pain, and following 
this review and the examination offer 
comments and an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed cervical spine 
disorder is causally or etiologically 
related to symptomatology shown in 
service medical records.  The examiner 
should also offer comments and an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed cervical 
spine disorder is causally or 
etiologically related to the veteran's 
service-connected lumbar spine 
disability.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any bronchial asthma that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including a service medical record dated 
in October 1988 when the veteran was seen 
for complaints of asthma, and following 
this review and the examination offer 
comments and an opinion as to whether the 
veteran currently has bronchial asthma, 
and if so, whether it is at least as 
likely as not that it is causally or 
etiologically related to symptomatology 
shown in service medical records.  A 
clear rational for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the claims file, 
or in the alternative the claims file 
must be made available to the examiner 
for review in connection with the 
examination.

5.  The RO should issue a Statement of 
the Case with respect to the veteran's 
disagreement to the April 1998 rating 
decision which denied an increased 
evaluation for the lumbar spine 
disability.  The veteran should be 
advised of the need to submit a 
Substantive Appeal to continue with his 
appeal as to this issue and the time 
limit to do so.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


